Exhibit WINDSOR RESOURCE CORP. CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES A CONVERTIBLE PREFERRED STOCK PURSUANT TO SECTION DELAWAREGENERAL CORPORATION LAW The undersigned, President and Chief Executive Officer, hereby certifies that: Section 1. He is the President and Chief Executive Officer, of Windsor Resource Corp., a Delaware corporation (the “Corporation”). Section 2. The Corporation is authorized to issue 10,000,000 shares of preferred stock; and Section 3. The following resolutions were duly adopted by the Board of Directors: WHEREAS, the Certificate of Incorporation of the Corporation, as amended, provides for a class of its authorized stock known as preferred stock, comprised of 10,000,000 shares, $0.000001 par value, issuable from time to time in one or more series; WHEREAS, the Board of Directors of the Corporation is authorized to determine, by resolutions or resolution adopted prior to the issuance of any shares thereof, the number of shares constituting any a series of preferred stock and the designations, powers, preferences, limitations, and relative or other rights therof, including but not limited to dividend rights, dividend rate, rights and terms of redemption, liquidation preferences, conversion rights, voting rights and any other preferences of such series, to the full extent permitted by Delaware law; and WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant to its authority as aforesaid, to fix the powers, preferences, rights, qualifications, limitations and restrictions and other matters relating to a series of the preferred stock, which shall consist of 5,000,000 shares of the preferred stock which the corporation has the authority to issue, as follows: NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide for the issuance of a series of preferred stock for cash or exchange of other securities, rights or property and does hereby fix and determine the rights, preferences, restrictions and other matters relating to such series of preferred stock as follows: TERMS OF PREFERRED STOCK Section 1. Definitions.For the purposes hereof, the following terms shall have the following meanings: “Business Day” means any day except Saturday, Sunday, any day which shall be a federal legal holiday in the United States or any day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. “Common Stock” means the Corporation’s common stock, par value $0.000001 per share, and stock of any other class of securities into which such securities may hereafter be reclassified or changed into. “Conversion Date” shall have the meaning set forth in Section 6(a). “Conversion Shares” means, collectively, the shares of Common Stock issuable upon conversion of the shares of Preferred Stock in accordance with the terms hereof. “Holder” means a holder of the Preferred Stock. “Junior Securities” means the Common Stock, and all other securities of the Corporation other than those securities which are explicitly senior or paripassu to the Preferred Stock in liquidation preference. “Liquidation” shall have the meaning set forth in Section 5. “New York Courts” shall have the meaning set forth in Section 8(d). “Notice of Conversion” shall have the meaning set forth in Section 6(a). “Original Issue Date” means the date of the first issuance of any shares of the Preferred Stock regardless of the number of transfers of any particular shares of Preferred Stock and regardless of the number of certificates which may be issued to evidence such Preferred Stock. “Person” means an individual, a corporation, a partnership, an association, a limited liability company, an unincorporated business organization, a trust or other entity or organization, and any government or political subdivision or any agency or instrumentality thereof “Preferred Stock” shall have the meaning set forth in Section 2. “Share Delivery Date” shall have the meaning set forth in Section 6(b)(i). “Trading Day” means a day on which the Common Stock is traded on the principal Trading Market. “Trading Market” means the following markets or exchanges on which the Common Stock is listed or quoted for trading on the date in question: the American Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock Exchange, the OTC Bulletin Board or the Pink Sheets. Section 2. Designation, Amount and Par Value. The series of preferred stock shall be designated as its Series A Convertible Preferred Stock (the “Preferred Stock”) and the number of shares so designated shall be 5,000,000. Each share of Preferred Stock shall have a par value of $0.000001 per share. Section 3. Rank.The Preferred Stock shall rank senior to all other capital stock of the Corporation outstanding. Section 4. Voting Rights. Each share of Preferred Stock shall have voting rights equal to 1,000 shares of the Company’s common stock.As long as any shares of Preferred Stock are outstanding, the Corporation shall not, without the affirmative vote of the Holders of 75% or more of the then outstanding shares of the Preferred Stock, (a) alter or change adversely the powers, preferences or rights given to the Preferred Stock or alter or amend this Certificate of Designation, (b) authorize or create any class of stock ranking as to dividends, redemption or distribution of assets upon a Liquidation (as defined in Section 5) senior to or otherwise paripassu with the Preferred Stock, (c) amend its certificate of incorporation or other charter documents in any manner that adversely affects any rights of the Holders, (d) increase the number of authorized shares of Preferred Stock or (e) enter into any agreement with respect to any of the foregoing. Section 5. Liquidation.
